Citation Nr: 0206221	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  98-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of frostbite of the left hand.

2.  Entitlement to an increased evaluation for right ear 
hearing loss, currently evaluated as 10 percent disabling.

(The issues of entitlement to service connection for a lung 
disorder and hypertension will be the subject of a later 
decision.) 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953, and from May 1955 to January 1956.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May and June 1998, 
from the Jackson, Mississippi, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  

The veteran's representative has raised the issues of service 
connection for diabetes mellitus, bilateral frozen feet, a 
psychiatric condition, arthritis, and kidney "trouble".  
These issues, with the exception of kidney trouble, are 
referred to the RO for appropriate disposition.  The Board 
notes that the issue of service connection for a kidney 
disorder was denied in a rating action, dated October 1997.  
The veteran did not and has not appealed that decision.  The 
decision is final and VA does not have jurisdiction to 
reconsider the issue unless the veteran reopens the claim 
with evidence which is both new and material.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(2001); Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

The Board issued a decision on entitlement to service 
connection for a lung disorder and for hypertension, along 
with entitlement to an increased evaluation for disabilities 
of the left-hand (frostbite) and right ear hearing loss, in 
September 1999.  The veteran was notified of that decision 
and he appealed to the United States Court of Appeals for 
Veterans Claims, hereinafter the Court.  The Court concluded, 
in a single-member order, issued in May 2001, that the then-
recently adopted Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [VCAA] and the 
Court cases stemming from the VCAA applied to the veteran's 
claim.  Hence, the Court vacated the September 1999 Board 
decision, and remanded the claim to the Board for appropriate 
action.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a lung disorder and 
hypertension pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim for entitlement to an 
increased evaluation for hearing loss and frostbite have been 
developed.

2.  The veteran's frostbite residuals are manifested by 
locally impaired sensation (numbness) and Raynaud's 
phenomenon when exposed to the cold.

3.  The veteran's right ear hearing loss is currently 
manifested by mild sloping to profound, mostly sensorineural, 
hearing loss with very poor word recognition scores at all 
intensity levels.

4.  The veteran is not totally deaf in his nonservice-
connected left ear.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the veteran's claim.  38 
U.S.C.A. § 5103(A) (West Supp. 2001); 38 C.F.R. § 3.103 
(2001).

2.  The criteria for a 20 percent evaluation, but no higher, 
for the residuals of frostbite of the left hand have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Codes 7122 (1997) and (2001). 

3.  The criteria for an evaluation in excess of 10 percent 
for hearing loss of the right ear have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Codes 6100 (1998) and (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to a claim for an increased evaluation, the 
Department has responsibilities to the claimant.  These 
responsibilities may include, as appropriate:  furnishing 
appropriate claims forms and instructions, reviewing the 
application for benefits for completeness, and, if additional 
information is needed from the claimant, notifying the 
claimant of the information required to complete the 
application (38 U.S.C.A. § 5102 (West Supp. 2001)); on 
receipt of a substantially complete application, telling the 
claimant what further lay or medical evidence may be 
necessary to substantiate the claim, what evidence the 
claimant should provide, and what evidence the Department 
will attempt to obtain on behalf of the claimant (38 U.S.C.A. 
§ 5103 (West Supp. 2001)); if a reasonable possibility exists 
that assistance would aid in substantiating the claim, making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes the Secretary 
to obtain, and telling the claimant if VA is unable to obtain 
the records (38 U.S.C.A. § 5103A(b) (West Supp. 2001).  
Additionally, in cases of disability compensation, the VA is 
responsible for obtaining service medical records and other 
relevant records pertaining to active military service that 
are held by a governmental entity, obtaining VA medical 
treatment or examination reports if the claimant provides 
sufficient information to locate the records, and obtaining 
any other relevant Federal records that the claimant 
adequately identifies and authorizes the Secretary to obtain 
(38 U.S.C.A. § 5103A(c) (West Supp. 2001)); and providing a 
medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim (38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001)). 

In this case, there is no issue as to substantial 
completeness of the application or of notice of evidence 
necessary to complete the application.  The veteran's medical 
treatment records have been obtained and the veteran has not 
suggested that he received treatment for his left-hand 
condition or hearing loss from any other medical facility.  
As such, VA has not been given notice of relevant available 
medical or other evidence that might be attained by the VA 
for the processing of this claim.  Hence, VA has no further 
duty to assist the veteran in the development of facts 
pertinent to this claim, and the Board may decide the claim 
based on the evidence before it.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2001) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2001) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2001) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2001).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2001).

I.  Frostbite

Service connection for the residuals of frostbite of the left 
hand was granted by a rating action, dated October 1956.  A 
noncompensable disability evaluation was assigned.  The 
veteran has now requested a compensable evaluation for his 
left-hand disability.  

A review of the veteran's medical treatment records from 1994 
to the present reveals negative complaints of or treatment 
for the residuals of frostbite of the left hand.  The veteran 
underwent a VA examination in April 1998.  Prior to the exam, 
the veteran complained numbness in both of his hands and 
feet.  He described the typical color changes associated with 
Raynaud's phenomenon in both hands and feet, and he stated 
that he experienced almost complete numbness in his hands and 
feet.

The examination revealed subjective hypesthesia in both hands 
on the dorsum and palmar surfaces that began at the wrists.  
Said hypesthesia was particularly noticeable to pinprick 
sensation; however, on both hands he was able to properly 
interpret numbers that were written on the tips of his 
fingers and the palm of his hands.  Strength and movement, 
including fine movement, was reported as normal in both 
hands.  The examiner stated that while there was some 
decrease in skin temperature of the hands and feet, no 
abnormalities or deformities of the joints of the hands were 
noted.  The veteran's peripheral pulses were present and 
symmetrical.  A diagnosis of history of frostbite with 
residual paresthesias and Raynaud's phenomenon upon exposure 
to cold was given.  

The veteran's hand disability has been evaluated pursuant to 
38 C.F.R Part 4, Diagnostic Code 7122 (for the residuals of 
cold injuries).  A 10 percent evaluation is warranted for the 
residuals of unilateral or bilateral frozen hands (immersion 
hands) with mild symptoms and chilblains.  A 20 percent 
evaluation requires persistent moderate swelling, tenderness, 
redness, etcetera.  If this is bilateral, then a 30 percent 
rating will be assigned.  Note:  There is no requirement of 
loss of fingers, or parts of fingers, for the evaluation for 
persistent moderate symptoms.  A 30 percent evaluation 
requires loss of fingers, or parts of fingers, and persistent 
symptoms.  If there is bilateral residuals, then a 50 percent 
evaluation will be awarded.  With extensive losses, higher 
ratings may be found warranted by reference to amputation 
ratings for fingers and combinations of fingers.  In the most 
severe cases, ratings for amputation or loss of use of the 
hand should be considered.  38 C.F.R. Part 4, Diagnostic Code 
7122 (1997).  The Board notes that the terms "mild," 
"moderate," and "severe" are not defined in the VA Rating 
Schedule for Rating Disabilities. 

During the pendency of this appeal, changes to the VA 
Schedule for Rating Disabilities were put into effect as of 
January 12, 1998.  See 62 Fed. Reg. 65,207-224 (1997).  Where 
a law or regulations changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
should apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Per the new criteria for the evaluation of residuals of cold 
injuries, when there are cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia, a 10 percent 
disability evaluation is warranted.  When there are cold 
injury residuals with pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts, then a 20 
percent disability evaluation is warranted.  When there are 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts then a 30 percent disability evaluation is 
warranted.  

Note (1) of 38 C.F.R. Part 4, Diagnostic Code 7122 (2001), 
states that where there are amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, said 
conditions will be separately evaluated under other 
diagnostic codes.  Note (2) says that the VA will evaluate 
each affected part (hand, foot, ear, nose) separately and 
combine the ratings, if appropriate, in accordance with 38 
C.F.R. §§ 4.25 and 4.26 (2001).  

In reviewing the veteran's symptoms and manifestations with 
either the old criteria or the new criteria, it is the 
conclusion of the Board that the evidence supports a 20 
percent disability evaluation.  The veteran suffers from 
residual paresthesias and Raynaud's phenomenon when exposed 
to the cold.  However, the manifestations do not approximate 
either old or new criteria for a rating in excess of 20 
percent.  There is no joint deformity or loss of strength or 
tissue mass.  Under the old criteria, there have not been at 
least two of the following:  tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
x-ray film abnormalities.  With respect to the new criteria, 
in addition to not having tissue loss, nail abnormalities, 
hyperhidrosis, x-ray film abnormalities, symptoms such as 
strength/tissue loss and arthralgia have not been reported.  
Therefore, it is the conclusion of the Board that the 
evidence supports an evaluation of 20 percent, but no higher, 
for the residuals of frostbite of the left hand.

The veteran may argue that the Court's finding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), should be applied in rating 
the severity of his disorder because he experienced numbness 
sensations, i.e., pain, in his hands.  The Board finds that 
this argument is without merit.  The guidance provided by the 
Court in DeLuca is to be followed in adjudicating a claim 
when the relevant Diagnostic Code pertains to limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In 
that the veteran's disability is rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 7122 (1997) and (2001), which do not 
contemplate limitation of motion in rating the severity of 
the veteran's disorder, DeLuca is not applicable.

II.  Hearing Loss - Right Ear

Service connection for a hearing loss of the right ear was 
granted in March 1959; a noncompensable evaluation was 
assigned.  A 10 percent rating was granted in November 1963.  
The veteran has now come before the VA claiming that his 
hearing has gotten worse and that a higher disability rating 
should be awarded.

On the authorized audiological evaluation in April 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
105
105+
105+
LEFT

35
55
80
90

Speech audiometry revealed speech recognition ability of 4 
percent in the right ear and of 20 percent in the left ear.  
Average puretone thresholds for the right ear was 90 hertz 
and 65 hertz for the left ear.  The examiner diagnosed the 
veteran as having mild sloping to profound (mostly 
sensorineural) hearing loss of the right ear with very poor 
word recognition scores at all intensity levels.  The 
examiner reported that the left ear showed mild sloping to 
profound sensorineural hearing loss with very poor word 
recognition scores.  An overall diagnosis of bilateral 
sensorineural hearing loss, worse in the right ear, with no 
subjective tinnitus, was given.

During the course of this appeal, changes have been made to 
rating criteria for hearing loss.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claim for right ear hearing loss, under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.

The new regulations were not in effect when the 1998 rating 
decision was made, and the RO has not considered the new 
regulations.  Also, the veteran has not been given notice of 
the new regulations.  However, it is not necessary to remand 
this claim since he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  In this case, neither rating criteria can be 
more favorable to the veteran's claim since the criteria are 
identical.  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2001).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(1999), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) 
and (e) (1998), as amended by 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1000, 
2000, 3000, and 4000 Hz and dividing by four, was 90.  The 
percent of discrimination was 4.  By intersecting the column 
in Table VI for average puretone decibel loss falling between 
90 and 97 with the line for percent of discrimination from 0 
to 34, the resulting numeric designation for the right ear is 
XI.

In situations where service connection has been granted for 
hearing loss in only one ear, compensation is payable for the 
combination of the service-connected and the nonservice 
connected disabilities as if both disabilities were service-
connected only if there is total deafness in both ears.  38 
U.S.C.A. § 1160 (West 1991); 38 C.F.R. § 3.383(a) (2001).  
Otherwise, the nonservice connected ear is deemed normal for 
rating purposes.  VAOPGCPREC 32-97 (August 29, 1997).  
Accordingly, for rating purposes, the left ear will be 
considered Level I.

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the better ear and XI for 
the poorer ear, the point of intersection on Table VII 
requires assignment of a 10% evaluation under Diagnostic Code 
6100.  38 C.F.R. Part 4 (2001).

The RO has applied the rating schedule accurately, and there 
is no basis under law for the assignment of a higher 
evaluation.  Audiometric testing results are dispositive 
evidence for a claim for an increased disability rating for 
hearing loss.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 38 
C.F.R. § 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that these 
veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  
The first new provision, that of 38 C.F.R. § 4.86(a), 
indicates that if puretone thresholds in any each of the four 
frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision 
corrects for the fact that with a 55-decibel threshold level 
(the level at which speech becomes essentially inaudible) the 
high level of amplification needed to attempt to conduct a 
speech discrimination test would be painful to most people, 
and speech discrimination tests may therefore not be possible 
or reliable.  Id.

In using Table VI instead of Table VIa the RO afforded the 
veteran the more advantageous criteria.  Evaluation under 
Table VIa would have resulted in a designation of VIII for 
the poorer ear and a resultant noncompensable evaluation.  
The application of this new provision would not, therefore, 
benefit the veteran.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.  In light of the above, the Board 
finds that the preponderance of the evidence is against his 
claim for a increased disability rating for right ear hearing 
loss.  The current 10 percent rating is the maximum 
evaluation which can be assigned under either old or new 
criteria when only one ear is service-connected, unless the 
non-service-connected ear is deaf, which is not the case 
here.  There is simply no basis for a higher rating.  

III.  Other Criteria and Extraschedular Rating

For both claims considered at this time, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2001).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

1.  Entitlement to an evaluation of 20 percent for the 
residuals of frostbite of the left hand is granted, subject 
to the regulations governing the effective dates of awards.

2.  Entitlement to an increased evaluation for right ear 
hearing loss is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

